Exhibit 10.2

C:\Users\mhurelbrink\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\BPAHZ7QL\logo_lib_expediaholdings (002).tif
[lexe20180331ex102d2c4eb001.jpg]

 

POLICY FOR DETERMINING FAIR MARKET VALUE FOR PURPOSES OF TAX WITHHOLDING ON
Restricted SHARES and restricted stock units

 

 

This Policy pertains to the Liberty Expedia Holdings, Inc. 2016 Omnibus
Incentive Plan and Liberty Expedia Holdings, Inc. Transitional Stock Adjustment
Plan, as such plans may be amended from time to time (together, the “Incentive
Plans”).

 

Solely for purposes of determining the tax withholding due upon the vesting or
settlement of restricted shares and restricted stock units under the Incentive
Plans (and for the related purpose of valuing shares withheld to satisfy such
tax withholding obligations), the Fair Market Value of a share of the series of
common stock to which such award relates shall be equal to the closing price of
a share of such series of common stock on the trading day next preceding the day
that such award vests as reported on the consolidated transaction reporting
system for the principal national securities exchange on which shares of such
series of common stock are listed on such day or if such shares are not then
listed on a national securities exchange, then as quoted by OTC Markets Group
Inc.

 

To the extent necessary, this Policy shall be deemed an amendment to each of the
Incentive Plans.

 

 

ADOPTED, by the Board of Directors and the Compensation Committee of the Board
of Directors of Liberty Expedia Holdings, Inc. on March 14, 2018.



--------------------------------------------------------------------------------